— In a juvenile delinquency proceeding pursuant to Family Court article 3, the appeal is from an order of disposition of the Family Court, Kings County (Greenbaum, J.), dated August 31, 1987, which, upon a fact-finding order of the same court, dated May 8, 1987, made *558after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crimes of assault in the second degree and criminal possession of a weapon in the third degree, adjudged him to be a. juvenile delinquent and placed him with the Division for Youth, Title III, for a period not to exceed one year. The appeal brings up for review the fact-finding order dated May 8, 1987.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant’s contention that his justification defense pursuant to Penal Law § 35.15 (2) was not disproven beyond a reasonable doubt is without merit. The evidence adduced at the fact-finding hearing, including the appellant’s videotaped statement, clearly established that the appellant shot Anthony Wilson in the back of his arm while the latter was leaving the scene of the attempted robbery. Moreover, by the appellant’s own admission, he shot Wilson not because the appellant was trying to stop the robbery but rather because he was "angry and mad”. In view of this evidence, it is clear that a reasonable person in the appellant’s position under the circumstances would not have thought deadly force was necessary to protect himself or to prevent a robbery from occurring (see, Penal Law § 35.15 [2]). For these same reasons, the appellant’s possession of a loaded weapon was not justified (see, People v Bieniek, 60 AD2d 777). Mollen, P. J., Fiber, Kooper and Harwood, JJ., concur.